Citation Nr: 0527481	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  The appellant is the deceased veteran's surviving 
spouse.

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 2001 rating decision denied 
the appellant's claim for entitlement to service connection 
for the veteran's death, and she perfected a timely appeal.

The appellant indicated in her January 2002 substantive 
appeal that she desired a Travel Board Hearing.  In a 
November 2002 letter, she withdrew her request for a hearing.

During the initial review of this appeal, in May 2004, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.

For good cause shown, the appellant's case has been advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.  Reasonable efforts to 
develop evidence in support of the claim have been expended.

2.  The Certificate of Death reflects that the veteran died 
in November 2000 of natural causes.

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  The preponderance of the probative evidence indicates 
that the cause of the veteran's death was not related to an 
in-service disease or injury.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.5, 3.303, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a June 2001 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim for service connection for 
the cause of the veteran's death, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence that was relevant to her claim.  Pursuant to the May 
2004 Board remand, the appellant was provided another VCAA 
notice letter in June 2004.

The appellant was also provided with a copy of the appealed 
rating decision, as well as a December 2001 Statement of the 
Case (SOC), and January 2003 and August 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided her 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding her claim.  
By way of these documents, she also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the appellant's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's private and VA post-service treatment records.  The 
veteran's service medical records are not of record, as the 
National Personnel Records Center advised the RO that they 
were likely destroyed in the 1973 fire at that facility.

The Board recognizes that there is a heightened obligation to 
assist the appellant in the development of her claim, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005).  In this regard, in response to an RO follow-up, 
the National Personnel Records Center advised in July 2002 
that there were no Surgeon General alternative records 
related to the veteran for the months September 1944 and 
October 1944, the dates of the veteran's alleged treatment 
for pneumonia.  The RO received negative replies from the 
private provider who treated the veteran at the time of his 
death.  Under the circumstances in this case, the appellant 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual background

The claim file reflects that, at the time of the veteran's 
death, he was not service connected for any disability.  He 
was, however, in receipt of a nonservice-connected pension, 
which a September 1976 rating decision granted, effective 
January 1976.  Further, the claim file reflects no evidence 
of the veteran having ever filed a claim for service 
connection for any disorder, condition, or disease.  The only 
benefit for which he applied was the pension.

As noted in the May 2004 remand, the essence of the 
appellant's claim is that the veteran's death was 
attributable to residuals of in-service pneumonia.  Her 
several written submissions in support of her claim reflect 
her assertion that, while the veteran was serving in the 
Italy Campaign, the Red Cross informed her that he had been 
hospitalized for treatment of pneumonia.  The appellant 
asserts that, after the veteran's discharge from active 
service, he constantly had colds, which was not the case 
prior to his entry into active service.

As discussed above, the National Personnel Records Center 
informed the RO that no service medical records related to 
the veteran were available, as they were deemed fire related.  
A search of alternative records for entries related to the 
veteran's alleged treatment in September 1944 or October 1944 
produced negative results.

The claim file reflects that the veteran first applied for a 
pension in March 1969.  He asserted that the basis for his 
claim of disability began with a 1969 surgery to remove a 
kidney stone, which the residual pain rendered him unable to 
pursue his occupation of a pulp wood cutter and hauler.  In a 
May 1969 report, the veteran's private provider related that 
his post-surgery examination of the veteran and review of the 
veteran's urinalysis were unremarkable, and that all efforts 
at rehabilitating the veteran had proved unsuccessful.  The 
physician opined that the veteran's real pathology was 
emotional and that he was depressed.

The June 1969 VA examination report reflects that there was 
no diagnosis of physical pathology.  The diagnosis was 
surgical scar from previous surgical removal of 
ureterolithiasis with good results.  The psychiatric 
examination report reflects that the veteran was diagnosed 
with a psychoneurotic disorder, conversion reaction, 
primarily due to the veteran's inability to find and pursue 
gainful employment after he deemed himself unable to perform 
hard manual labor, which had been his sole means of work.  
Neither the physical examination report, the psychiatric 
examination report, nor the social and industrial survey 
reflects any claim or report by the veteran of an in-service 
injury, illness, or disease.  The veteran's sole point of 
reference for the genesis of his problems was the 1969 
genitourinary surgery.  The VA examiners drew no relationship 
between the veteran's surgery and his then current condition 
and his active service.

Likewise, a July 1971 VA examination noted a normal 
respiratory system.  A chest x-ray at that time was normal.

The veteran underwent a triple coronary artery bypass graft 
in March 1992 at a VA medical facility.  The records do not 
reflect any entries which indicated any relationship between 
his heart disorder and his active service.

Voluminous private records reflect that the veteran was a 
resident in a nursing home in Virginia, at the time of his 
death.  A September 2000 entry reflects the veteran's 
diagnoses as myocardial infarction, coronary artery bypass 
graft, diabetes, hypertension, urinary tract infection, 
status post-cerebrovascular accident in 1994, dementia, and 
depression.  He was unable to perform his activities of daily 
living without assistance.  None of the daily entries related 
to the veteran reflect any comment or opinion which would 
indicate any relationship between his condition and his 
active service.  The Certificate of Death reflects that he 
expired in November 2000, and the sole cause of death was 
listed as "Natural Causes."  No contributing cause was 
listed.  The provider who treated the veteran at the time of 
his death informed the RO in April 2002 that he had no 
records related to the veteran.

Applicable law and regulation

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim. If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The appellant acknowledges that, until his application for a 
pension, the veteran was resistant to her reported entreaties 
to apply for VA benefits.  There simply is no evidence to 
even suggest that the veteran's death was in anyway connected 
to his active service.  Even accepting as fact, for the sake 
of argument, that the veteran was treated for pneumonia while 
in service, the claim file reflects no record of post-service 
complaints related to such an event.  As noted, the veteran 
made no assertion at his VA examinations that he had 
contracted pneumonia or sustained any other injury or disease 
while in service.  

The Board notes the appellant's asserted belief that the 
veteran's post-service colds were related to his service and 
even contributed to his death, but the Board cannot accord 
them any probative weight, as there is no evidence that the 
appellant has any specialized medical training which would 
render her competent to opine on such matters.  Lay persons 
may relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board also acknowledges the appellant's reported 
financial status, but the applicable law requires that there 
be evidence of a basis for eligibility for service-connected 
benefits.  In the absence of any evidence to support the 
claim, the Board is constrained to find that the evidence of 
record preponderates against the claim.  38 C.F.R. § 3.312.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


